DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazales et al. (US 2013/0104884) in view of Raymondos (US 2014/0194684).
Regarding claim 21, Vazales discloses a method for intubating the trachea of a patient's airway using a steering shaft having a relatively rigid main stem (1505; Fig. 14A; par. [0211]) and a flexible end-piece (1502; Figs. 14A-14B; par. [0211]) adjoined in end-to-end fashion at a transition, the end-piece being flexible relative to the main stem between the transition and a distal tip (par. [0201]-[0202]), said method comprising the steps of: inserting the end-piece into the upper airway, steering the end-piece along a forward pointing direction through the airway by remote motion control (par. [0216] and [0226]-[0227]; Figs. 17T-17U; 1597), capturing a video image of the end-piece with an image capture device (1520; par. [0191], [0208], [0217]; Figs. 14A-14B).
Vazales does not specifically disclose the video image having a field of view that continuously contains a nearest visible portion adjacent the transition and the distal tip in the forward-pointing direction, and projecting a foreshortened perspective image of the end-piece onto a remote display screen, said projecting step including portraying the end-piece image on the display screen so that within the field of view the nearest visible portion of the end-piece image appears generally stationary on the display screen as the distal end of the end-piece appears to move on the display screen in response to said steering step. Raymondos teaches an analogous system and method having an analogous image capture device (41; Fig. 2) that is also located proximal of the distal end and wherein the video image has a field of view (42; Fig. 2) that continuously contains a nearest visible portion adjacent a transition and the distal tip in the forward-pointing direction (par. [0071], [0078]; claim 5). It would have been obvious to have the field of view of the image capture device of Vazales include the nearest visible portion and the distal tip, in order to effectively track movement of the distal end thereby improving navigation of the device. The field of view of the image capture device of Raymondos and Vazales would portray the end-piece image on the display screen so that within the field of view the nearest visible portion of the end-piece image appears generally stationary on the display screen as the distal end of the end-piece appears to move on the display screen in response to said steering step because the nearest visible portion is always in the field of view of the image capture device. 
Regarding claim 22, Vazales in view of Raymondos disclose the method of claim 21, further including the step of partially recessing the image capture device in the steering shaft (Fig. 12G).
Regarding claim 23, Vazales in view of Raymondos disclose the method of claim 22, wherein said step of partially recessing the image capture device in the steering shaft is further defined as partially recessing the image capture device in a lens pocket located in the end-piece (Fig. 12G).
Regarding claim 24, Vazales in view of Raymondos disclose the method of claim 21, wherein said steering step includes flexing the distal tip up and down within an articulation plane (D) (par. [0226]-[0227]; Figs. 17T and 17U).
Regarding claim 25, Vazales in view of Raymondos disclose the method of claim 24, wherein said steering step includes manipulating a remote actuator (1510) with a thumb (par. [0227]).
Regarding claim 26, Vazales in view of Raymondos disclose the method of claim 25, wherein said manipulating step includes arcuately moving the remote actuator about a pivot axis (B) that perpendicularly bisects the articulation plane (D) (par. [0227]).
Regarding claim 27, Vazales in view of Raymondos disclose the method of claim 25, wherein the remote actuator is supported in a handle attached to an end of the steering shaft, further including the step of gripping the handle with an ice pick hold while resting the thumb on the remote actuator (Fig. 4A; par. [0227]).
Regarding claim 28, Vazales in view of Raymondos disclose the method of claim 21, wherein said steering step includes constraining movement of the distal tip within an articulation plane (D) (par. [0226]-[0227]; Figs. 17T and 17U).
Regarding claim 29, Vazales in view of Raymondos disclose the method of claim 28, wherein said constraining step includes alternately tensioning upper and lower motion transmitting elements housed inside the steering shaft, the upper and lower motion transmitting elements being disposed along the articulation plane (D) (par. [0226]; Figs. 17T and 17U).
Regarding claim 30, Vazales in view of Raymondos disclose the method of claim 21, further including the step of partially surrounding the steering shaft with an endotracheal tube, the endotracheal tube having a leading end disposed outside the field of view of the image capture device (par. [0201]-[0202]).
Regarding claim 31, Vazales in view of Raymondos disclose the method of claim 30, further including the step of inflating an inflatable cuff on the endotracheal tube located adjacent its leading end (par. [0187]).
Regarding claim 32, Vazales discloses a  method for intubating the trachea of a patient's airway using a steering shaft having a relatively rigid main stem (1505; Fig. 14A; par. [0211]) and a flexible end-piece (1502; Figs. 14A-14B; par. [0211]) adjoined in end-to-end fashion at a transition, the end-piece being flexible relative to the main stem between the transition and a distal tip (par. [0201]-[0202]), said method comprising the steps of: inserting the end-piece into the upper airway, steering the end-piece along a forward pointing direction through the airway by remote motion control (par. [0216] and [0226]-[0227]; Figs. 17T-17U; 1597), constraining movement of the distal tip within an articulation plane (D) (par. [0226]-[0227]; Figs. 17T and 17U), arcuately moving the remote actuator about a pivot axis (B) that perpendicularly bisects the articulation plane (D) (par. [0227]), capturing a video image of the end-piece with an image capture device (1520; par. [0191], [0208], [0217]; Figs. 14A-14B).
Vazales does not specifically disclose the video image having a field of view that continuously contains a nearest visible portion adjacent the transition and the distal tip in the forward-pointing direction, and projecting a foreshortened perspective image of the end-piece onto a remote display screen, said projecting step including portraying the end-piece image on the display screen so that within the field of view the nearest visible portion of the end-piece image appears generally stationary on the display screen as the distal end of the end-piece appears to move on the display screen in response to said steering step. Raymondos teaches an analogous system and method having an analogous image capture device (41; Fig. 2) that is also located proximal of the distal end and wherein the video image has a field of view (42; Fig. 2) that continuously contains a nearest visible portion adjacent a transition and the distal tip in the forward-pointing direction (par. [0071], [0078]; claim 5). It would have been obvious to have the field of view of the image capture device of Vazales include the nearest visible portion and the distal tip, in order to effectively track movement of the distal end thereby improving navigation of the device. The field of view of the image capture device of Raymondos and Vazales would portray the end-piece image on the display screen so that within the field of view the nearest visible portion of the end-piece image appears generally stationary on the display screen as the distal end of the end-piece appears to move on the display screen in response to said steering step because the nearest visible portion is always in the field of view of the image capture device. 
Regarding claim 33, Vazales in view of Raymondos disclose the method of claim 32, wherein said constraining step includes alternately tensioning upper and lower motion transmitting elements housed inside the steering shaft, the upper and lower motion transmitting elements being disposed along the articulation plane (D) (par. [0226]; Figs. 17T and 17U).
Regarding claim 34, Vazales in view of Raymondos disclose the method of claim 32, further including the step of partially recessing the image capture device in the steering shaft (Fig. 12G).
Regarding claim 35, Vazales in view of Raymondos disclose the method of claim 34, wherein said step of partially recessing the image capture device in the steering shaft is further defined as partially recessing the image capture device in a lens pocket located in the end-piece (Fig. 12G).
Regarding claim 36, Vazales in view of Raymondos disclose the method of claim 35, wherein the remote actuator is supported in a handle attached to an end of the steering shaft, further including the step of gripping the handle with an ice pick hold while resting the thumb on the remote actuator (Fig. 4A; par. [0227]).
Regarding claim 37, Vazales in view of Raymondos disclose the method of claim 32, further including the step of partially surrounding the steering shaft with an endotracheal tube, the endotracheal tube having a leading end disposed outside the field of view of the image capture device (par. [0201]-[0202]).
Regarding claim 38, Vazales in view of Raymondos disclose the method of claim 37, further including the step of inflating an inflatable cuff on the endotracheal tube located adjacent its leading end (par. [0187]).

Allowable Subject Matter
Claims 39-40 allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, or otherwise render obvious, the claimed method as recited in independent claim 39 comprising, inter alia, the steps of: steering the end-piece together with the endotracheal tube along a forward pointing direction through the airway by remote motion control, and capturing a video image of the end-piece with an image capture device, the video image having a field of view that continuously contains a nearest visible portion adjacent the transition and the distal tip in the forward-pointing direction, and wherein the leading end of the endotracheal tube is disposed outside the field of view of the image capture device. Although Vazales in view of Raymondos disclose the method substantially as claimed, neither teach, other otherwise render obvious, steering the end-piece together with the endotracheal tube along a forward pointing direction through the airway by remote motion control and the video image having a field of view that continuously contains a nearest visible portion adjacent the transition and the distal tip in the forward-pointing direction, and wherein the leading end of the endotracheal tube is disposed outside the field of view of the image capture device. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795